IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                               No. 99-60735
                             Summary Calendar


CENTRY LENOIR,

                                               Plaintiff-Appellant,

versus

KENNETH S. APFEL,
COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
              for the Southern District of Mississippi
                       USDC No. 4:98-CV-111-LN
                         --------------------
                          September 14, 2000


Before JOLLY, JONES, and BENAVIDES, Circuit Judges

PER CURIAM:*

            Centry Lenoir, appeals the district court’s judgment

affirming   the    Commissioner's    denial    of   his   applications    for

disability insurance benefits and Supplemental Security Income.

This court’s review of the Commissioner’s decision is limited to

determining whether the Commissioner used proper legal standards to

evaluate the evidence and whether the decision is supported by

substantial evidence.      See Newton v. Apfel, 209 F.3d 448, 452 (5th

Cir. 2000).




     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-60735
                                  -2-

           Lenoir contends that the ALJ erred in assessing his

residual functional capacity because the ALJ failed to evaluate his

complaints of pain according to the factors set forth in Social

Security   Ruling    (SSR)   96-7p.   Lenoir   also   challenges,   as

unsupported by substantial evidence, the ALJ’s finding that his

complaints of pain were not credible.       A review of the record

indicates that the ALJ adequately addressed the factors set forth

in SSR 96-7p.   The ALJ’s decision included express findings about

the credibility of Lenoir’s complaints of pain and gave specific

reasons for the credibility finding based on the case record,

including Lenoir’s medical records and Lenoir’s own statements.

The ALJ’s findings were sufficiently specific to make clear the

ALJ’s reasons for his credibility conclusion.         A review of the

record also indicates that there is substantial evidence to support

the ALJ’s determination that Lenoir’s complaints of pain and its

impact on his ability to work were not fully credible.

           Lenoir challenges as unsupported by substantial evidence,

the ALJ’s finding that jobs exist in the national economy which he

is able to perform.    He contends that the ALJ was not entitled to

rely on the testimony of the vocational expert in making that

determination because the ALJ did not include all of his disabling

conditions in the hypothetical question that was presented to the

vocational expert.    Lenoir also argues that the vocational expert

failed to identify adequately jobs that he could perform that were

available in the national economy.

           Contrary to Lenoir’s assertions, the ALJ included all of

Lenoir’s disabling conditions in the hypothetical question that he
                               No. 99-60735
                                    -3-

presented to the vocational expert.             Also contrary to Lenoir’s

assertions, the vocational expert specifically identified a number

of jobs that Lenoir could perform and indicated that those jobs

existed in significant numbers in both the national economy and in

Mississippi.    The ALJ was entitled to rely on that testimony to

determine that jobs existed in the national economy that Lenoir was

able   to   perform.     The   ALJ’s      determination   was    supported   by

substantial evidence.

            Finally, Lenoir argues that the district court erred in

denying his motion to remand the case to the Commissioner for the

consideration of new evidence which he contends would have changed

the Commissioner’s decision.           Lenoir sought to have considered

medical records from examinations which took place on October 13,

1998, and on November 30, 1998.            The evidence, which is largely

cumulative, shows at best a deterioration of a previously non-

disabling condition.     There is no reasonable probability that the

new evidence would have affected the ALJ’s determination that

Lenoir was not disabled at the time of the original hearing.

Moreover, the evidence does not relate to the time period for which

Lenoir’s benefits were denied.         See Haywood v. Sullivan, 888 F.2d

1463, 1471 (5th Cir. 1989); Pierre v. Sullivan, 884 F.2d 799, 803

(5th Cir. 1989).       Remand can not be based on new evidence of a

subsequent deterioration of what was previously correctly held to

be a non-disability condition.         See Haywood, 888 F.2d at 1471.        The

district court    did    not   err   in    determining    that   Lenoir’s    new

evidence did not warrant remand.

            AFFIRMED.